Citation Nr: 0032270	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-11 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Timeliness of request for waiver of an overpayment of death 
pension benefits in the amount of $940.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from August 1940 to June 
1945.  He died in October 1987.  The appellant is the 
surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA) Debt Management Center in 
St. Paul, Minnesota.  Thereafter, the appellant's case was 
referred to the Committee at the Regional Office (RO) in 
Winston-Salem, North Carolina, which certified the appeal to 
the Board.  The Board remanded this case in March 2000.


FINDINGS OF FACT

1.  An overpayment of death pension benefits in the amount of 
$940.00 was created in May 1997.

2.  VA's Debt Management Center sent a letter to the 
appellant on May 17, 1997, informing her of the overpayment 
in question and her rights with respect to requesting a 
waiver of the resulting debt.

3.  The appellant filed a request for waiver of the 
overpayment in December 1997, in excess of 180 days after 
notice of her indebtedness was sent to her address of record.



CONCLUSION OF LAW

The appellant did not timely apply for a waiver of recovery 
of overpayment of death pension benefits.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1999).  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing.  38 C.F.R. 
§ 1.963(b)(2).  If the a delay in the receipt of the notice 
of indebtedness is not substantiated, the 180-day period is 
computed from the date of the requester's actual receipt of 
the notice of indebtedness.  Id.

As a result of the Board's remand of March 2000, the critical 
facts in this case, which are uncontroverted by any other 
evidence, are now known:  An overpayment of death pension 
benefits in the amount of $940.00 was created in May 1997; of 
record is an award action letter dated May 6, 1997, which 
indicated that an overpayment would result based on 
information the appellant reported on a Medical Expense 
Report in January 1997.  The record on appeal reflects that 
VA's Debt Management Center (DMC) sent a letter to the 
appellant on May 17, 1997, which informed her of the 
overpayment in question and her rights with respect to 
requesting a waiver of the resulting debt.  A copy of the 
actual notice letter sent by the DMC on May 17, 1997, is of 
record, and the appellant does not contend that a mistake was 
made by either VA or postal authorities in the mailing of 
this notice letter to her address of record at the time the 
letter was sent.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (presumption of regularity of administrative process 
in the absence of clear evidence to the contrary).  Moreover, 
neither the appellant nor her representative has contended 
there were any circumstances beyond her control which caused 
a delay in her receipt of the notification of her 
indebtedness.

Thereafter, the record reflects that the appellant filed a 
request for waiver of the overpayment with the DMC on 
December 23, 1997.  Her waiver request, a copy of a 
"Financial Status Report," VA Form 20-5655, dated July 15, 
1997, which contained waiver-requesting language in Block 36 
of the form, was clearly made in excess of 180 days after 
notice of the overpayment and waiver rights was sent to the 
appellant.  In January 1998, the DMC denied her claim on the 
basis that her request was not timely filed pursuant to 
38 C.F.R. § 1.963(b)(2).  This appeal followed.

On appeal, it is contended by the appellant that the version 
of the aforementioned VA Form 20-5655 which the DMC received 
in July 1997 contained the necessary waiver-requesting 
language in Block 36 ("Request I be considered for a waiver 
of my indebtedness to [VA] based on my lack of sufficient 
income to repay.  Debt was created following a reduction in 
projected medical expenses in 1996") and since the July 
1997-dated Form 20-5655 was received within 180 days of the 
May 1997 notice of debt/waiver rights, her request for waiver 
was timely filed.  However, it is now known as a result of 
the RO's verification inquiries with DMC, as directed by the 
Board's remand instructions of March 2000, that the Form 20-
5655 received by the DMC in July 1997 did not contain the 
above-quoted waiver-requesting language in Block 36 or other 
equivalent language on any other part of the form, and, in 
fact, Block 36 of the version of the form received in July 
1997 was entirely blank.  As it is clearly evident that the 
version of the Form 20-5655 received in December 1997 was 
altered in an attempt to show that the appellant filed her 
waiver request in July 1997, within the 180 day-period, the 
Board finds no credible basis in the record to believe the 
appellant's contentions on this point.  Hence, the factual 
record in this case does not verify that a request for waiver 
of this overpayment was received any earlier than December 
1997, when DMC received a second copy of the July 1997-dated 
Form 20-5655 containing the waiver request in Block 36 of 
that form, in excess of 180 days after notice of the debt and 
waiver rights was sent to the appellant.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, in the context of a claim for burial 
benefits, timeliness of a claim is a threshold matter.  See 
Thompson v. Brown, 6 Vet. App. 436 (1994) (if the claim is 
untimely, VA has no jurisdiction even to consider whether it 
is well grounded).  Moreover, in Sabonis v. Brown, 6 Vet. 
App. 426 (1994), the Court noted that where the law and not 
the evidence is dispositive, as is the case here, a claim 
should be denied or an appeal to the Board terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  No relevant exceptions to the controlling 
legal criteria have been provided or are applicable in this 
case and therefore, the Board has no authority to disregard 
the Congressionally mandated limitations pertaining to 
timeliness standards for waiver requests.

Accordingly, as the appellant's request for a waiver of 
recovery of an overpayment of death pension benefits was not 
timely filed, her claim must be denied.



.............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE).........


ORDER

The appellant's request for waiver of overpayment of death 
pension was not timely filed and therefore, the benefits 
sought on appeal are denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals


 

